                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL V. PELLICANO,                  :

                                       :
                 Plaintiff                 CIVIL ACTION NO. 3:17-0698
                                       :
        v.                                       (JUDGE MANNION)
                                       :
THE OFFICE OF PERSONNEL
MANAGEMENT, INSURANCE                  :
OPERATIONS, HEALTH
INSURANCE II,                          :

                  Defendants


                                   ORDER

    Based on the foregoing Memorandum, IT IS HEREBY ORDERED
THAT:
         1. the Report and Recommendation of Judge Saporito, (Doc. 45),
             is ADOPTED IN ITS ENTIRETY.

         2. the plaintiff’s objections to the report, (Doc. 50), are DENIED.
         3. OPM’s cross-motion for summary judgment, (Doc. 35), is
             GRANTED.
         4. the plaintiff’s cross-motion for summary judgment, (Doc. 37), is
             DENIED.
         5. OPM’s decisions are AFFIRMED and, the clerk of court is
             directed to enter JUDGMENT in favor of OPM with respect to
             plaintiff’s Claim Nos. Y15035005, Y15099009, and Y16063002.
            6. the plaintiff’s motion for reconsideration of Judge Saporito’s
              Order, (Doc. 49), is DENIED.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: March 30, 2020
17-698-01




                                      -2-
